OPINION OF THE COURT
Per Curiam.
On November 6, 2002, the respondent entered a plea of guilty before the Honorable Joseph McKay in Criminal Court, Kings County, to grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony. The charges were *281predicated upon the respondent’s thefts from three estates between July 1998 and June 2002 involving amounts in excess of $50,000.
Pursuant to Judiciary Law § 90 (4), a person ceases to be an attorney upon conviction of a felony. By virtue of his felony conviction, the respondent was automatically disbarred. Accordingly, the Grievance Committee’s motion to strike his name from the roll of attorneys and counselors-at-law is granted, without opposition, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Mastro, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Stanley I. Cohen, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Stanley I. Cohen is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.